PER CURIAM.
Upon the State’s confession of error, which we accept as well taken, we reverse the final judgment and sentence for contempt. It is undisputed that the alleged use of an alias in violation of a condition of probation occurred outside the presence of the court and, therefore, constituted indirect contempt. Pugliese v. Pugliese, 347 So.2d 422 (Fla.1977). The defendant was therefore entitled to the procedural rights required by law. Fla.R.Crim.P. 3.840.
Reversed and remanded for a hearing affording the defendant notice and an opportunity to be heard.